DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over “Sample introduction in gas chromatography using a coiled wire filament” by Truong et al. (“Truong”) in view of U.S. Patent 6,132,582 issued to King et al. (“King”), U.S. Patent 8,337,950 issued to Herencia et al. (Herencia”) and U.S. Patent 7,232,688 issued to Little et al. (“Little”).

As for claim 1, Truong discloses a Solid Phase Micro-extraction (SPME) coiled wire sampler (Fig. 1) that is used to sample, transport and deliver a sample to an analyzer, said SPME coiled wire sampler comprised of:
a coiled wire (Fig. 1A; wire filament) formed along a long axis thereof and having a working end and an attaching end;
a coiled wire plunger (Fig. 1A; socket 2) coupled to the attaching end of the coiled wire and disposed to be co-axial with the long axis of the coiled wire; and
a sleeve (Fig. 1A; SPME needle 1) forming a tube and disposed around the coiled wire and the coiled wire plunger, wherein the coiled wire and the coiled wire plunger are free to move within the sleeve along a length thereof (Fig. 1 caption; page 6853).

However, King discloses a device (pipette) comprised of stainless steel (col. 6, lines 19-20).  King discloses that the device collects a sample via capillary action (col. 6, lines 12-15).
Because Truong and King both disclose materials capable of collecting a sample via capillary action, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to substitute the Pt-Ir of Truong with the stainless steel as disclosed by King to achieve the predictable result of collecting a sample via capillary action.
Truong as modified by King does not explicitly disclose that the coiled wire is comprised of a deactivating coating material that is disposed on the coiled wire, wherein the deactivating coating material makes the coiled wire substantially inert to the sample, because Truong as modified by King does not disclose that the stainless steel is coated with Sulfinert.
However, Herencia discloses stainless steel that is coated with Sulfinert (col. 6, lines 30-34).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the stainless steel of Truong and King by including the coating of Sulfinert as disclosed by Herencia in order to protect the stainless steel by rendering the outer surface to be chemically inert.

Truong as modified by King and Herencia does not explicitly disclose that the diameter of the coiled wire is selected in such a way that a combination of surface tension and adhesive forces between the sample and the coiled wire act to propel the sample until the attaching end of the coiled wire and an amount of liquid is drawn into the coiled wire when filled.
However, Little discloses a diameter of a sample wire is selected in such a way that a combination of surface tension and adhesive forces between a sample and the sample wire act to propel the sample all the way until an end of the sample wire and an amount of liquid is drawn into the sample wire when filled (col. 9, line 54 - col. 10, line 10).  One having ordinary skill in the art would understand the correspondence between the diameter of the sample wire (i.e. the interior bore) of Little and the diameter of the coiled wire of Truong (see especially Fig. 1C of Truong), because both diameters define the space for using capillary forces to draw a sample.  Also, it has been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II) (A).  Furthermore, it has been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the 
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the diameter of the coiled wire of Truong, King and Herencia such that a sample is propelled all the way as disclosed by Little in order to optimize size of the coiled wire so that a desired sample size can be obtained and dispensed with the coiled wire (Little: col. 9, line 54 - col. 10, line 10).
Truong as modified by King, Herencia and Little discloses that the stainless steel coiled wire is configured such that substantially a same amount (Truong: page 6854, Results and Discussion, where the reproducibility of the samples matches the reproducibility described in point #4 due to the use of stainless steel described in point #5 of the Affidavit dated 10/26/2021) of liquid is drawn into the coiled wire to thereby obtain a reproducible amount of the liquid sample each time liquid is drawn into the coiled wire. The examiner notes that neither the specification nor the claim define the term “substantially the same amount”.  Applicant, in point #4 of the Affidavit filed 10/26/2021, provides an example of average volumes taken up of 0.66 µL(±0.03) µL and 0.64 µL(±0.02) µL to, apparently, illustrate “substantially the same amount.”    The examiner notes that these values also correspond to values provided in Truong (page 6854, Results and Discussion, Sampling volume reproducibility using the CWF).  Thus, using the definition suggested by Applicant in the Affidavit filed 10/26/2021, Truong already discloses the claimed reproducibility.  Furthermore, in point # 5 of the same Affidavit, Applicant argues that the improved reproducibility is due to the use of stainless 

As for claim 2, Truong as modified by King, Herencia and Little discloses that the coiled wire is comprised of a metal (Truong: Fig. 1A; wire filament modified by King to be made of stainless steel; King: col. 6, lines 12-15 and 19-20).



As for claim 7, Truong as modified by King, Herencia and Little discloses that the coiled wire has a diameter of the coiled wire being sufficiently small to cause capillary uptake of a liquid sample (Truong: page 6853 and Little: col. 9, line 54 - col. 10, line 10).

As for claim 9, Truong as modified by King, Herencia and Little: discloses that the SPME coiled wire sampler is further comprised of an actuator (Truong: Supelco SPME assembly; page 6853), wherein the SPME coiled wire sampler is disposed within the actuator (Truong: page 6853), wherein manipulation of the actuator causes an actuator plunger (Truong: part of the Supelco SPME assembly) to push the coiled wire plunger which pushes the coiled wire from the sleeve.

Claims 5, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over “Sample introduction in gas chromatography using a coiled wire filament” by Truong et al. (“Truong”) in view of U.S. Patent 6,132,582 issued to King et al. (“King”) and U.S. Patent 8,337,950 issued to Herencia et al. (Herencia”) and U.S. Patent 7,232,688 issued to Little et al. (“Little”) as applied to claim 1, further in view of U.S. Patent 8,485,020 issued to Perlinger et al. (“Perlinger”) and U.S. Application Publication 2010/00688821 by St. Germain (“St. Germain”).


except that the deactivating coating material is further comprised of a second coating disposed on top of the deactivating coating material, wherein the second coating provides selective capture of analytes from the sample.
However, Perlinger discloses that a deactivating coating material (Sulfinert: col. 5, lines 64-67) is further comprised of a second coating (PDMS) disposed on top of the deactivating coating material (col. 6, lines 4-6).  St. Germain discloses that a PDMS coating provides selective capture of analytes from a sample (paragraph [0106]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the deactivating coating material of Truong, King, Herencia and Little by including the second coating of PDMS as disclosed by Perlinger and St. Germain in order to collect and detect certain analytes (St. Germain: paragraph [0106]).

As for claim 6, Truong as modified by King, Herencia, Little, Perlinger and St. Germain discloses that the second coating is selected from the group consisting of a polymer (Perlinger and St. Germain: PDMS), a metal, silica and silicone.

As for claim 8, Truong as modified by King, Herencia and Little discloses all the limitations of the claimed invention including that the deactivating coating material makes the coiled wire substantially inert to the sample (Herencia: col. 6, lines 30-34),

However, Perlinger discloses a polymer (PDMS) disposed on top of the deactivating coating material (col. 6, lines 4-6).  St. Germain discloses that a PDMS coating provides selective capture of analytes from a sample (paragraph [0106]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the coiled wire of Truong, King, Herencia and Little by including the polymer as disclosed by Perlinger and St. Germain in order to collect and detect certain analytes (St. Germain: paragraph [0106]).

Claims 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0241515 by Jones et al. (“Jones”) in view of “Sample introduction in gas chromatography using a coiled wire filament” by Truong et al. (“Truong”), U.S. Patent 6,132,582 issued to King et al. (“King”) and U.S. Patent 8,337,950 issued to Herencia et al. (Herencia”) and U.S. Patent 7,232,688 issued to Little et al. (“Little”).

As for claim 10, Jones discloses a method for using a Solid Phase Micro-extraction (SPME) sampler to sample a liquid sample, said method comprising:
providing a filament (22) formed along a long axis thereof and having a working end and an attaching end, a filament plunger (right end of 22; see Fig. 3) coupled to the attaching end of the filament (22) and being co-axial with the long axis of the filament (22), and a sleeve (28) forming a tube and disposed around a length of the filament (22) 
applying a force to the filament plunger while holding the sleeve to thereby eject the filament from the sleeve for the liquid sample to be taken (paragraph [0032]); and
releasing the force from the filament plunger to thereby retract the filament and the liquid sample inside the sleeve (paragraph [0033]).
	Jones does not disclose that the SPME sampler has a coiled wire.
	However, Truong discloses a SPME sampler that has a coiled wire (Fig. 1).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the SPME sampler of Jones to have a coiled wire as disclosed by Truong in order to greatly expand the types of samples that may be directly analyzed directly by gas chromatography (Truong: Introduction; page 6853).
Jones as modified by Truong discloses using capillary action of the coiled wire to draw a liquid sample into the coiled wire (Truong: page 6853).
Truong does not disclose that the coiled wire comprises stainless steel.  Instead, Truong discloses that the coiled wire is a device comprised of Pt-Ir (page 6853).  Truong discloses that the device collects a sample via capillary action (page 6857).
However, King discloses a device (pipette) comprised of stainless steel (col. 6, lines 19-20).  King discloses that the device collects a sample via capillary action (col. 6, lines 12-15).

Jones as modified by Truong and King does not explicitly disclose that the coiled wire is comprised of a deactivating coating material that is disposed on the coiled wire, wherein the deactivating coating material makes the coiled wire substantially inert to the sample, because Jones as modified by Truong and King does not disclose that the stainless steel is coated with Sulfinert.
However, Herencia discloses stainless steel that is coated with Sulfinert (col. 6, lines 30-34).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the stainless steel of Jones, Truong and King by including the coating of Sulfinert as disclosed by Herencia in order to protect the stainless steel by rendering the outer surface to be chemically inert.
Jones as modified by Truong, King and Herencia discloses disposing a deactivating coating material (Herencia: Sulfinert: col. 6, lines 30-34) on the coiled wire (Truong: Fig. 1A; wire filament modified by King to be made of stainless steel), wherein the deactivating coating material makes the coiled wire substantially inert to the liquid sample (Herencia: col. 6, lines 30-34).
Jones as modified by Truong, King and Herencia does not explicitly disclose that the diameter of the coiled wire is selected in such a way that a combination of surface 
However, Little discloses a diameter of a sample wire is selected in such a way that a combination of surface tension and adhesive forces between a sample and the sample wire act to propel the sample all the way until an end of the sample wire and an amount of liquid is drawn into the sample wire when filled (col. 9, line 54 - col. 10, line 10).  One having ordinary skill in the art would understand the correspondence between the diameter of the sample wire (i.e. the interior bore) of Little and the diameter of the coiled wire of Truong (see especially Fig. 1C of Truong), because both diameters define the space for using capillary forces to draw a sample.  Also, it has been held that  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05 (II) (A).  Furthermore, it has been held that the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. See MPEP 2144.05 (II).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the diameter of the coiled wire of Jones, Truong, King and Herencia such that a sample is propelled all the way as disclosed by Little in order to optimize size of the coiled wire so that a desired sample size can be obtained and dispensed with the coiled wire (Little: col. 9, line 54 - col. 10, line 10).


As for claim 11, Jones as modified by Truong, King, Herencia and Little discloses that the method further comprises:
providing an actuator (Jones: Fig. 1) for housing and holding the SPME coiled wire sampler (Truong: Fig. 1), and providing an actuator plunger (Jones: 18) that is in contact with the coiled wire plunger (Jones: see Fig. 1);
applying a force to the actuator plunger which applies a force to the coiled wire plunger to thereby eject the coiled wire from the sleeve for the sample to be taken (Jones: paragraph [0032]); and
releasing the force from the actuator plunger to thereby retract the coiled wire and the sample inside the sleeve within the actuator (Jones: paragraph [0033]).



As for claim 15, Jones as modified by Truong, King, Herencia and Little discloses providing a metal as the coiled wire (Truong: Fig. 1A; wire filament modified by King to be made of stainless steel King: col. 6, lines 12-15 and 19-20).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2006/0241515 by Jones et al. (“Jones”) in view of “Sample introduction in gas chromatography using a coiled wire filament” by Truong et al. (“Truong”), U.S. Patent 6,132,582 issued to King et al. (“King”), U.S. Patent 8,337,950 issued to Herencia et al. (Herencia”) and U.S. Patent 7,232,688 issued to Little et al. (“Little”) as applied to claim 10, further in view of U.S. Patent 8,485,020 issued to Perlinger et al. (“Perlinger”) and U.S. Application Publication 2010/00688821 by St. Germain (“St. Germain”).


except disposing a polymer on the coiled wire, wherein the polymer provides selective capture of analytes from the liquid sample.
However, Perlinger discloses disposing a polymer (PDMS) on top of a deactivating coating material (col. 6, lines 4-6).  St. Germain discloses that a PDMS coating provides selective capture of analytes from a sample (paragraph [0106]).
It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Jones, Truong, King, Herencia and Little by disposing the polymer of PDMS as disclosed by Perlinger and St. Germain in order to collect and detect certain analytes (St. Germain: paragraph [0106]).
Jones as modified by Truong, King, Herencia, Little, Perlinger and St. Germain discloses disposing a polymer (Perlinger: PDMS) on the coiled wire (Herencia: Sulfinert is deposited on stainless steel: col. 6, lines 30-34 and Truong: Fig. 1A; the wire filament is modified by King to be made of stainless steel and Perlinger: PDMS is deposited on top of a deactivating coating material; col. 6, lines 4-6), wherein the polymer provides selective capture of analytes from the liquid sample (St. Germain: paragraph [0106]).

As for claim 19, Jones as modified by Truong, King, Herencia and Little discloses all the limitations of the claimed invention
except disposing a second coating on top of the deactivating coating material, wherein the second coating provides selective capture of analytes from the sample.

It would have been obvious for one having ordinary skill in the art before the effective filing date of the present application to modify the method of Jones, Truong, King, Herencia and Little by disposing the second coating of PDMS as disclosed by Perlinger and St. Germain in order to collect and detect certain analytes (St. Germain: paragraph [0106]).

As for claim 20, Jones as modified by Truong, King, Herencia, Little, Perlinger and St. Germain discloses selecting the second coating from a polymer (Perlinger and St. Germain: PDMS), a metal, silica or silicone.

Response to Arguments
Applicant's arguments filed 10/26/2021 have been fully considered but they are not persuasive.
On pages 7-8 of the Remarks, Applicant argues that there is no reason to conclude that the stainless steel of King could be combined with the coiled configuration of Truong.  The examiner respectfully disagrees.  King discloses that stainless steel can be used for loading samples using capillary action, which is the same loading mechanism used by the coiled configuration of Truong.  Since stainless steel is capable of performing sample transport via capillary action, one having ordinary skill in the art 
On page 8 of the Remarks, Applicant argues that there is no motivation or reason to combine the stainless steel of King with the coiled wire of Truong.  The examiner respectfully disagrees.  The examiner has used a simple substitution of the material of King for the material of Truong.  A simple substitution is an exemplary rationale for demonstrating obviousness.
On pages 8-9 of the Remarks, Applicant argues that the combination does not disclose the claimed reproducibility.  The examiner respectfully disagrees.  The examiner notes that neither the specification nor the claim define the term “substantially the same amount”.  For example, neither the specification nor the claim suggests whether or not an error of ±2% is sufficiently accurate, or ±10% or ±20%.  Applicant, in point #4 of the Affidavit filed 10/26/2021, provides an example of average volumes taken up of 0.66 µL(±0.03) µL and 0.64 µL(±0.02) µL to, apparently, illustrate “substantially the same amount.”    The examiner notes that these values also correspond to values provided in Truong (page 6854, Results and Discussion, Sampling volume reproducibility using the CWF).  Thus, using the definition suggested by Applicant in the Affidavit filed 10/26/2021, Truong already discloses the claimed reproducibility.  Furthermore, in point # 5 of the same Affidavit, Applicant argues that the improved reproducibility is due to the use of stainless steel.  Applicant does not suggest any other steps, refinements or procedures that are required to achieve the reproducibility.  Therefore, the reproducibility appears to be an inherent consequence of using stainless steel.  Since Truong with King discloses that the coiled wire sampler is 
On page 8 of the Remarks, Applicant argues that Little does not disclose selecting the diameter of the coiled wire so that the sample is propelled to the attaching end of the sampler.  The examiner respectfully disagrees.  Little discloses that the full capacity of a capillary bore can be calculated.  This calculation implicitly describes the desirability for propelling a sample all the way up the bore (so that the predetermined amount of sample can be withdrawn).  In combination with Truong and King, one having ordinary skill in the art could would similarly expect that drawing a sample all the way up the coiled wire sampler would deliver a desired amount of sample.
On page 9 of the Remarks, Applicant argues that unexpected results and long felt need are secondary evidence that demonstrate the non-obviousness of the claimed invention.  The examiner has considered the secondary evidence, but is unpersuaded.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN N OLAMIT whose telephone number is (571)270-1969. The examiner can normally be reached M-F, 8 am - 5 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/Primary Examiner, Art Unit 2853